Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered July 23, 1990, convicting him of murder in the second degree, forgery in the second degree (two counts), criminal possession of stolen property in the fourth degree, and criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court’s determination that the defendant made a knowing and intelligent waiver of his rights and that his statements were voluntarily made is amply supported by the record and, hence, will not be disturbed (see, People v Prochilo, 41 NY2d 759; People v Jerome, 111 AD2d 874). Bracken, J. P., Sullivan, Copertino and Santucci, JJ., concur.